United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21836 Giant 5 Funds (Exact name of registrant as specified in charter) 128 South Tejon, Suite 150 Colorado Springs, CO 80903 (Address of principal executive offices) (Zip code) Michael G. Willis The Willis Group 128 South Tejon, Suite 150 Colorado Springs, CO 80903 (Name and address of agent for service) Registrant's telephone number, including area code: (719) 884-7500 Date of fiscal year end: March 31 Date of reporting period: March 31, 2009 ITEM 1. REPORTS TO STOCKHOLDERS. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Giant 5 Funds I nvestor S hares A nnual R eport March 31, 2009 G iant 5 T otal I nvestment S ystem (
